Exhibit 10.4 SCHEDULE OF PARTIES TO MANAGEMENT AND EXECUTIVE EMPLOYMENT AGREEMENT Parties to current form of amended and restated management agreement: Name Title H. Chris Killingstad President and Chief Executive Officer Thomas Paulson Vice President and Chief Financial Officer Thomas J. Dybsky Vice President, Administration Andrew J. Eckert Vice President, The Americas Michael Schaefer Vice President, Chief Technical Officer Donald B. Westman Vice President, Global Operations Heidi M. Wilson Vice President, General Counsel and Secretary Richard H. Zay Vice President, Global Marketing
